


110 HR 5768 IH: CFTC Improvement Act of

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5768
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Mr. Frelinghuysen
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Financial Services, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Commodity Exchange Act to provide the
		  Commodity Futures Trading Commission authority over off-exchange retail foreign
		  currency transactions, and for other purposes.
	
	
		1.Short titleThis title may be cited as the
			 CFTC Improvement Act of
			 2008.
		IGeneral
			 Provisions
			101.CFTC Authority
			 over off-exchange retail foreign currency transactions
				(a)In
			 GeneralSection 2(c)(2) of the Commodity Exchange Act (7 U.S.C.
			 2(c)(2)) is amended by striking subparagraphs (B) and (C) and inserting the
			 following:
					
						(B)Agreements,
				contracts, and transactions in retail foreign currency
							(i)This Act applies
				to, and the Commission shall have jurisdiction over, an agreement, contract, or
				transaction in foreign currency that—
								(I)is a contract of
				sale of a commodity for future delivery (or an option on such a contract) or an
				option (other than an option executed or traded on a national securities
				exchange registered pursuant to section 6(a) of the Securities Exchange Act of
				1934 (15 U.S.C. 78f(a))); and
								(II)is offered to, or
				entered into with, a person that is not an eligible contract participant,
				unless the counterparty, or the person offering to be the counterparty, of the
				person is—
									(aa)a
				financial institution;
									(bb)(AA)a broker or dealer
				registered under section 15(b) (except paragraph (11) thereof) or 15C of the
				Securities Exchange Act of 1934 (15 U.S.C. 78o(b), 78o–5); or
										(BB)an associated person of a broker or dealer
				registered under section 15(b) (except paragraph (11) thereof) or 15C of the
				Securities Exchange Act of 1934 (15 U.S.C. 78o(b), 78o–5) concerning the
				financial or securities activities of which the broker or dealer makes and
				keeps records under section 15C(b) or 17(h) of the Securities Exchange Act of
				1934 (15 U.S.C. 78o–5(b), 78q(h));
										(cc)a
				futures commission merchant registered under this Act (that is not also a
				person described in item (bb)), or an affiliated person of such a futures
				commission merchant (that is not also a person described in item (bb)) if the
				futures commission merchant makes and keeps records under section 4f(c)(2)(B)
				of this Act concerning the futures and other financial activities of the
				affiliated person;
									(dd)an
				insurance company described in section 1a(12)(A)(ii) of this Act, or a
				regulated subsidiary or affiliate of such an insurance company;
									(ee)a
				financial holding company (as defined in section 2 of the Bank Holding Company
				Act of 1956); or
									(ff)an
				investment bank holding company (as defined in section 17(i) of the Securities
				Exchange Act of 1934 (15 U.S.C. 78q(i))).
									(ii)Notwithstanding
				item (cc) of clause (i)(II) of this subparagraph, agreements, contracts, or
				transactions described in clause (i) of this subparagraph shall be subject to
				subsection (a)(1)(B) of this section and sections 4(b), 4b, 4c(b), 4o, 6(c) and
				6(d) (except to the extent that sections 6(c) and 6(d) prohibit manipulation of
				the market price of any commodity in interstate commerce, or for future
				delivery on or subject to the rules of any market), 6c, 6d, 8(a), 13(a), and
				13(b) if the agreements, contracts, or transactions are offered, or entered
				into, by a person that is registered as a futures commission merchant or an
				affiliated person of a futures commission merchant registered under this Act
				that is not also a person described in any of items (aa), (bb), (dd), (ee), or
				(ff) of clause (i)(II) of this subparagraph.
							(iii)(I)Notwithstanding item
				(cc) of clause (i)(II), a person shall not participate in the solicitation or
				recommendation of any agreement, contract, or transaction described in clause
				(i) entered into with or to be entered into with a person described in such
				item, unless the person—
									(aa)is registered in such capacity as the
				Commission by rule, regulation, or order shall determine; and
									(bb)is a member of a futures association
				registered under section 17.
									(II)Subclause (I)
				shall not apply to—
									(aa)any
				person described in any of items (aa), (bb), (dd), (ee), or (ff) of
				subparagraph (B)(i)(II); or
									(bb)any
				such person's associated persons.
									(C)(i)(I)This subparagraph shall
				apply to any agreement, contract, or transaction in foreign currency that
				is—
									(aa)offered to, or entered into with, a
				person that is not an eligible contract participant (except that this
				subparagraph shall not apply if the counterparty, or the person offering to be
				the counterparty, of the person that is not an eligible contract participant is
				a person described in any of items (aa), (bb), (dd), (ee), or (ff) of
				subparagraph (B)(i)(II)); and
									(bb)offered, or entered into, on a leveraged
				or margined basis, or financed by the offeror, the counterparty, or a person
				acting in concert with the offeror or counterparty on a similar basis.
									(II)Subclause (I) shall not apply
				to—
									(aa)a security that is not a security
				futures product; or
									(bb)a contract of sale that—
										(AA)results in actual delivery within 2
				days; or
										(BB)creates an enforceable obligation to
				deliver between a seller and buyer that have the ability to deliver and accept
				delivery, respectively, in connection with their line of business.
										(ii)(I)Agreements, contracts, or
				transactions described in clause (i) of this subparagraph shall be subject to
				subsection (a)(1)(B) of this section and sections 4(b), 4b, 4c(b), 4o, 6(c) and
				6(d) (except to the extent that sections 6(c) and 6(d) prohibit manipulation of
				the market price of any commodity in interstate commerce, or for future
				delivery on or subject to the rules of any market), 6c, 6d, 8(a), 13(a), and
				13(b).
								(II)Subclause (I) of this clause shall
				not apply to—
									(aa)any person described in any of
				items (aa), (bb), (dd), (ee), or (ff) of subparagraph (B)(i)(II); or
									(bb)any such person's associated
				persons.
									(iii)(I)A person shall not
				participate in the solicitation or recommendation of any agreement, contract,
				or transaction described in clause (i) of this subparagraph unless the person
				is registered in such capacity as the Commission by rule, regulation, or order
				shall determine, and is a member of a futures association registered under
				section 17.
								(II)Subclause (I) shall not apply
				to—
									(aa)any person described in any of items
				(aa), (bb), (dd), (ee), or (ff) of subparagraph (B)(i)(II); or
									(bb)any such person's associated
				persons.
									(iv)(I)Sections 4(b) and 4b
				shall apply to any agreement, contract, or transaction described in clause (i)
				of this subparagraph as if the agreement, contract, or transaction were a
				contract of sale of a commodity for future delivery.
								(II)The Commission may, after issuing notice
				and soliciting comment, issue rules proscribing fraud in connection with any
				agreement, contract, or transaction described in clause (i) of this
				subparagraph in an exempt commodity or an agricultural commodity. Nothing in
				this provision shall affect the determination of whether the agreement,
				contract, or transaction is a contract for the purchase or sale of a commodity
				for future delivery for purposes of section 4(a).
								(v)This subparagraph
				shall not be construed to limit any jurisdiction that the Commission may
				otherwise have under any other provision of this Act over an agreement,
				contract, or transaction that is a contract of sale of a commodity for future
				delivery.
							(vi)This subparagraph
				shall not be construed to limit any jurisdiction that the Commission or the
				Securities and Exchange Commission may otherwise have under any other provision
				of this Act with respect to security futures products and persons effecting
				transactions in security futures
				products.
							.
				(b)Effective
			 DateClause (iii) of section 2(c)(2)(B) and clause (iii) of
			 section 2(c)(2)(C) of such Act, as amended by subsection (a) of this section,
			 shall be effective 120 days after the date of the enactment of this Act or such
			 other time as the Commodity Futures Trading Commission shall determine.
				102.Liaison with
			 Department of JusticeSection
			 2(a)(9) of the Commodity Exchange Act (7 U.S.C. 2(a)(9)) is amended by adding
			 at the end the following:
				
					(C)Liaison with
				department of justice
						(i)In
				generalThe Commission shall, in cooperation with the Attorney
				General, maintain a liaison between the Commission and the Department of
				Justice to coordinate civil and criminal investigations and prosecutions of
				violations of this Act as appropriate.
						(ii)DesignationThe
				Attorney General shall designate a person as liaison and take such steps as are
				necessary to facilitate communications described in clause
				(i).
						.
			103.Anti-fraud
			 Authority over principal-to-principal transactionsSection
			 4b of the Commodity Exchange Act (7 U.S.C. Section 6b) is amended—
				(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
				(2)by striking
			 SEC.4b. and all that follows through the end of subsection (a)
			 and inserting the following
					
						(a)Unlawful
				ActionsIt shall be unlawful—
							(1)for any person, in
				or in connection with any order to make, or the making of, any contract of sale
				of any commodity in interstate commerce or for future delivery that is made, or
				to be made, on or subject to the rules of a designated contract market, for or
				on behalf of any other person; or
							(2)for any person, in
				or in connection with any order to make, or the making of, any contract of sale
				of any commodity for future delivery, or other agreement, contract, or
				transaction subject to paragraphs (1) and (2) of section 5a(g), that is made,
				or to be made, for or on behalf of, or with, any other person, other than on or
				subject to the rules of a designated contract market—
								(A)to cheat or
				defraud or attempt to cheat or defraud the other person;
								(B)willfully to make
				or cause to be made to the other person any false report or statement or
				willfully to enter or cause to be entered for the other person any false
				record;
								(C)willfully to
				deceive or attempt to deceive the other person by any means whatsoever in
				regard to any order or contract or the disposition or execution of any order or
				contract, or in regard to any act of agency performed, with respect to any
				order or contract for or, in the case of section 5a(g)(2), with the other
				person; or
								(D)(i)to bucket an order if
				the order is either represented by the person as an order to be executed, or is
				required to be executed, on or subject to the rules of a designated contract
				market; or
									(ii)to fill an order by offset against
				the order or orders of any other person, or willfully and knowingly and without
				the prior consent of the other person to become the buyer in respect to any
				selling order of the other person, or become the seller in respect to any
				buying order of the other person, if the order is either represented by the
				person as an order to be executed, or is required to be executed, on or subject
				to the rules of a designated contract market unless the order is executed in
				accordance with the rules of the designated contract market.
									(b)ClarificationSubsection
				(a)(2) of this section shall not obligate any person, in or in connection with
				a transaction in a contract of sale of a commodity for future delivery, or
				other agreement, contract or transaction subject to paragraphs (1) and (2) of
				section 5a(g), with another person, to disclose to the other person nonpublic
				information that may be material to the market price, rate, or level of the
				commodity or transaction, except as necessary to make any statement made to the
				other person in or in connection with the transaction not misleading in any
				material
				respect.
						.
				104.Criminal and
			 civil penalties
				(a)Enforcement
			 Powers of the CommissionSection 6(c) of the Commodity Exchange
			 Act (7 U.S.C. 9, 15) is amended in paragraph (3) of the 10th sentence—
					(1)by inserting
			 (A) after assess such person; and
					(2)by inserting after
			 each such violation the following: , or (B) in any case
			 of manipulation or attempted manipulation in violation of this subsection,
			 subsection (d) of this section, or section 9(a)(2), a civil penalty of not more
			 than the greater of $1,000,000 or triple the monetary gain to the person for
			 each such violation,.
					(b)Nonenforcement
			 of Rules of Government or Other ViolationsSection 6b of such Act
			 (7 U.S.C. 13a) is amended—
					(1)in the first
			 sentence, by inserting before the period at the end the following: , or,
			 in any case of manipulation or attempted manipulation in violation of section
			 6(c), 6(d), or 9(a)(2), a civil penalty of not more than $1,000,000 for each
			 such violation; and
					(2)in the second
			 sentence, by inserting before the period at the end the following: ,
			 except that if the failure or refusal to obey or comply with the order involved
			 any offense under section 9(a)(2), the registered entity, director, officer,
			 agent, or employee shall be guilty of a felony and, on conviction, shall be
			 subject to penalties under section 9(a)(2).
					(c)Action To Enjoin
			 or Restrain ViolationsSection 6c(d) of such Act (7 U.S.C.
			 13a–1(d)) is amended by striking (d) and all that follows
			 through the end of paragraph (1) and inserting the following:
					
						(d)Civil
				Penalties
							(1)In
				generalIn any action brought under this section, the Commission
				may seek and the court shall have jurisdiction to impose, on a proper showing,
				on any person found in the action to have committed any violation—
								(A)a civil penalty in
				the amount of not more than the greater of $100,000 or triple the monetary gain
				to the person for each violation; or
								(B)in any case of
				manipulation or attempted manipulation in violation of section 6(c), 6(d), or
				9(a)(2), a civil penalty in the amount of not more than the greater of
				$1,000,000 or triple the monetary gain to the person for each
				violation.
								.
				(d)Violations
			 GenerallySection 9 of such Act (7 U.S.C. 13) is amended—
					(1)in subsection (a),
			 in the matter preceding paragraph (1)—
						(A)by striking
			 (or $500,000 in the case of a person who is an individual);
			 and
						(B)by striking
			 five years and inserting 10 years;
						(2)by re-designating
			 subsection (f) as subsection (e); and
					(3)in paragraph (1)
			 of subsection (e) (as redesignated by paragraph (2)), by striking the period at
			 the end and inserting ; or.
					105.Authorization of
			 appropriationsSection 12(d)
			 of the Commodity Exchange Act (7 U.S.C. 16(d)) is amended to read as
			 follows:
				
					(d)There are
				authorized to be appropriated such sums as are necessary to carry out this Act
				for each of the fiscal years 2008 through
				2013.
					.
			106.Technical and
			 conforming amendments
				(a)Section 4a(e) of
			 the Commodity Exchange Act (7 U.S.C. 6a(e)) is amended in the last proviso by
			 striking section 9(c) and inserting section
			 9(a)(5).
				(b)Section
			 4f(c)(4)(B)(i) of such Act (7 U.S.C. 6f(c)(4)(B)(i)) is amended by striking
			 compiled and inserting complied.
				(c)Section 4k of such
			 Act (7 U.S.C. 6k) is amended by redesignating the second paragraph (5) as
			 paragraph (6).
				(d)The Commodity
			 Exchange Act is amended—
					(1)by redesignating
			 the first section 4p (7 U.S.C. 6o–1), as added by section 121 of the Commodity
			 Futures Modernization Act of 2000, as section 4q; and
					(2)by moving such
			 section to after the second section 4p, as added by section 206 of Public Law
			 93–446.
					(e)Subsections (a)(1)
			 and (d)(1) of section 5c of such Act (7 U.S.C. 7a–2(a)(1), (d)(1)) are each
			 amended by striking 5b(d)(2) and inserting
			 5b(c)(2).
				(f)Sections 5c(f) and
			 17(r) of such Act (7 U.S.C. 7a–2(f), 21(r)) are each amended by striking
			 4d(3) and inserting 4d(c).
				(g)Section 8(a)(1) of
			 such Act (7 U.S.C. 12(a)(1)) is amended in the matter following subparagraph
			 (B)—
					(1)by striking
			 commenced in the 2nd place it appears; and
					(2)by inserting
			 commenced after in a judicial proceeding.
					(h)Section 22(a)(2) of
			 such Act (7 U.S.C. 25(a)(2)) is amended by striking 5b(b)(1)(E)
			 and inserting 5b(c)(2)(H).
				107.Portfolio
			 Margining and Security Index Issues
				(a)The agencies
			 represented on the President's Working Group on Financial Markets shall work to
			 ensure that the Securities and Exchange Commission (SEC), the Commodity Futures
			 Trading Commission (CFTC), or both, as appropriate, have taken the actions
			 required under subsection (b).
				(b)The SEC, the CFTC,
			 or both, as appropriate, shall take action under their existing authorities to
			 permit—
					(1)by September 30,
			 2008, risk-based portfolio margining for security options and security futures
			 products; and
					(2)by June 30, 2008,
			 the trading of futures on certain security indexes by resolving issues related
			 to foreign security indexes.
					IISignificant Price
			 Discovery Contracts on Exempt Commercial Markets
			201.Significant
			 price discovery contracts
				(a)DefinitionsSection
			 1a of the Commodity Exchange Act (7 U.S.C. 1a) is amended—
					(1)by redesignating
			 paragraph (33) as paragraph (34); and
					(2)by inserting after
			 paragraph (32) the following:
						
							(33)Significant
				price discovery contractThe term significant price
				discovery contract means an agreement, contract, or transaction subject
				to section
				2(h)(7)(A).
							.
					(b)Standards
			 Applicable to Significant Price Discovery ContractsSection 2(h)
			 of such Act (7 U.S.C. 2(h)) is amended by adding at the end the
			 following:
					
						(7)Standards
				applicable to significant price discover contracts
							(A)In
				generalAn agreement, contract, or transaction conducted in
				reliance on the exemption in paragraph (3) shall be subject to the provisions
				of subparagraphs (B) through (E), under such rules and regulations as the
				Commission may promulgate, provided that the Commission determines, in its
				discretion, that the agreement, contract, or transaction performs a significant
				price discovery function as described in subparagraph (B).
							(B)Significant
				price discovery determinationIn making a determination whether
				an agreement, contract, or transaction performs a significant price discovery
				function, the Commission shall consider, as appropriate:
								(i)Price
				linkageThe extent to which the agreement, contract, or
				transaction uses or otherwise relies on a daily or final settlement price, or
				other major price parameter, of a contract or contracts listed, for trading on
				or subject to the rules of a designated contract market or a derivatives
				transaction execution facility, or a significant price discovery contract
				traded on an electronic trading facility, to value a position, transfer or
				convert a position, cash or financially settle a position, or close out a
				position.
								(ii)ArbitrageThe
				extent to which the price for the agreement, contract, or transaction is
				sufficiently related to the price of a contract or contracts listed for trading
				on or subject to the rules of a designated contract market or derivatives
				transaction execution facility so as to permit market participants to
				effectively arbitrage between the markets by simultaneously maintaining
				positions or executing trades in the contracts on the electronic trading
				facility and the designated contract market or derivatives transaction
				execution facility on a frequent and recurring basis.
								(iii)Material price
				referenceThe extent to which, on a frequent and recurring basis,
				bids, offers, or transactions in a commodity are directly based on, or are
				determined by referencing, the prices generated by agreements, contracts, or
				transactions being traded or executed on the electronic trading
				facility.
								(iv)Material
				liquidityThe extent to which the volume of agreements,
				contracts, or transactions in the commodity being traded on the electronic
				trading facility is sufficient to have a material impact on other agreements,
				contracts, or transactions listed for trading on or subject to the rules of a
				designated contract market, a derivatives trading execution facility, or an
				electronic trading facility operating in reliance on the exemption in paragraph
				(3).
								(v)Other material
				factorsSuch other material factors as the Commission specifies
				by rule as relevant to determine whether an agreement, contract, or transaction
				serves a significant price discovery function.
								(C)Core principles
				applicable to significant price discovery contracts
								(i)In
				generalAn electronic trading facility on which significant price
				discovery contracts are traded or executed shall, with respect to those
				contracts, comply with the core principles specified in this
				subparagraph.
								(ii)Core
				principlesThe electronic trading facility shall have reasonable
				discretion in establishing the manner in which it complies with the following
				core principles:
									(I)Contracts not
				readily susceptible to manipulationThe electronic trading
				facility shall list only significant price discovery contracts that are not
				readily susceptible to manipulation.
									(II)Monitoring of
				tradingThe electronic trading facility shall monitor trading in
				significant price discovery contracts to prevent market manipulation, price
				distortion, and disruptions of the delivery or cash-settlement process through
				market surveillance, compliance, and disciplinary practices and procedures,
				including methods for conducting real-time monitoring of trading and
				comprehensive and accurate trade reconstructions.
									(III)Ability to
				obtain informationThe electronic trading facility shall—
										(aa)establish and
				enforce rules that will allow the electronic trading facility to obtain any
				necessary information to perform any of the functions described in this
				subparagraph;
										(bb)provide the
				information to the Commission upon request; and
										(cc)have the capacity
				to carry out such international information-sharing agreements as the
				Commission may require.
										(IV)Position
				limitations or accountabilityThe electronic trading facility
				shall adopt position limitations or position accountability for speculators in
				significant price discovery contracts, where necessary and appropriate, to
				reduce the potential threat of market manipulation, price distortion, and
				disruptions of the delivery or cash-settlement process or congestion,
				especially during trading in the delivery month.
									(V)Emergency
				authorityThe electronic trading facility shall adopt rules to
				provide for the exercise of emergency authority, in consultation or cooperation
				with the Commission, where necessary and appropriate, including the
				authority—
										(aa)to
				liquidate open positions in a significant price discovery contract; and
										(bb)to
				suspend or curtail trading in a significant price discovery contract.
										(VI)Daily
				publication of trading informationThe electronic trading
				facility shall make public daily information on price, trading volume, and
				other trading data for significant price discovery contracts, as the Commission
				considers appropriate.
									(VII)Compliance
				with rulesThe electronic trading facility shall monitor and
				enforce compliance with any rules of the electronic trading facility applicable
				to significant price discovery contracts, including the terms and conditions of
				the contracts and any limitations on access to the electronic trading facility
				with respect to the contracts.
									(VIII)Conflict of
				interestThe electronic trading facility shall—
										(aa)establish and
				enforce rules to minimize conflicts of interest in its decision-making process;
				and
										(bb)establish a
				process for resolving the conflicts.
										(IX)Antitrust
				considerationsUnless necessary or appropriate to achieve the
				purposes of this Act, the electronic trading facility shall endeavor to
				avoid—
										(aa)adopting any
				rules or taking any actions that result in any unreasonable restraints of
				trade; or
										(bb)imposing any
				material anticompetitive burden on trading on the electronic trading
				facility.
										(D)ImplementationThe
				electronic trading facility shall have discretion to take into account
				differences between cleared and uncleared significant price discovery contracts
				in applying core principles in subclauses (IV) and (V) of subparagraph (C)(ii),
				and the Commission shall take the differences into consideration when reviewing
				the implementation of the core principles by an electronic trading
				facility.
							(E)New significant
				price discovery contracts
								(i)NotificationAn
				electronic trading facility shall notify the Commission whenever the electronic
				trading facility has reason to believe that an agreement, contract, or
				transaction conducted in reliance on the exemption provided in paragraph (3)
				displays any of the factors relating to a significant price discovery function
				as described in subparagraph (B) (including regulations under this
				paragraph).
								(ii)ReviewIn
				addition to any review conducted upon receiving a notification pursuant to
				clause (i), at any other such time the Commission determines to be appropriate,
				but at least on an annual basis, the Commission shall conduct an evaluation,
				appropriate to the agreement, contract, or transaction, to determine whether
				any agreement, contract, or transaction conducted on an electronic trading
				facility in reliance on the exemption provided in paragraph (3) is performing a
				significant price discovery
				function.
								.
				202.Large trader
			 reporting
				(a)Reporting and
			 RecordkeepingSection 4g(a) of the Commodity Exchange Act (7
			 U.S.C. 6g(a)) is amended by striking elsewhere; and inserting
			 elsewhere, and in any significant price discovery contract traded or
			 executed on an electronic trading facility;.
				(b)Reports of
			 Positions Equal to or in Excess of Trading LimitsSection 4i of
			 such Act (7 U.S.C. 6i) is amended—
					(1)by inserting
			 , or any significant price discovery contract on an electronic trading
			 facility after subject to the rules of any contract market or
			 derivatives transaction execution facility ; and
					(2)by inserting in
			 the matter following paragraph (2), or electronic trading
			 facility after subject to the rules of any other board of
			 trade.
					203.Conforming
			 amendments
				(a)Section
			 1a(12)(A)(x) of the Commodity Exchange Act (7 U.S.C. 1a(12)(A)(x)) is amended
			 by inserting (other than an electronic trading facility with respect to
			 a significant price discovery contract) after registered
			 entity.
				(b)Section 1a(29) of
			 such Act (7 U.S.C. 1a(29)) is amended—
					(1)in subparagraph
			 (C), by striking and at the end;
					(2)in subparagraph
			 (D), by striking the period and inserting ; and; and
					(3)by adding at the
			 end the following:
						
							(E)with respect to a
				contract that the Commission determines is a significant price discovery
				contract, any electronic trading facility on which the contract is executed or
				traded.
							.
					(c)(1)Section 2(a)(1)(A) of
			 such Act (7 U.S.C. 2(a)(1)(A)) is amended by inserting after section 19
			 of this Act the following: , and significant price discovery
			 contracts traded or executed on an electronic trading facility.
					(2)Nothing contained in this title or
			 amendments made by this title shall be construed to affect the jurisdiction
			 that the Commission or any regulatory authority may otherwise have under any
			 other provision of law with respect to contracts, agreements, or transactions
			 that are not significant price discovery contracts.
					(d)Section 2(h)(3) of
			 such Act (7 U.S.C. 2(h)(3)) is amended by striking paragraph (4)
			 and inserting paragraphs (4) and (7).
				(e)Section 2(h)(4) of
			 such Act (7 U.S.C. 2(h)(4)) is amended by striking subparagraph (D) and
			 inserting the following:
					
						(D)such rules,
				regulations, and orders as the Commission may issue to ensure timely compliance
				with any of the provisions of this Act applicable to a significant price
				discovery contract traded on or executed on any electronic trading
				facility.
						.
				(f)Section
			 2(h)(5)(B)(iii)(I) of such Act (7 U.S.C. 2(h)(5)(B)(iii)(I)) is amended by
			 inserting or to make the determination described in subparagraph (B) of
			 paragraph (7) after paragraph (4).
				(g)Section 4a of such
			 Act (7 U.S.C. 6a) is amended—
					(1)in subsection
			 (a)—
						(A)in the first
			 sentence, by inserting , or on electronic trading facilities with
			 respect to a significant price discovery contract after
			 derivatives transaction execution facilities; and
						(B)in the second
			 sentence, by inserting , or on an electronic trading facility with
			 respect to a significant price discovery contract, after
			 derivatives transaction execution facility; and
						(2)in subsection
			 (b)—
						(A)in paragraph (1),
			 by inserting or electronic trading facility with respect to a
			 significant price discovery contract after facility or
			 facilities; and
						(B)in paragraph (2),
			 by inserting or electronic trading facility with respect to a
			 significant price discovery contract after derivatives
			 transaction execution facility; and
						(3)in subsection
			 (e)—
						(A)in the first
			 sentence—
							(i)by
			 inserting or by any electronic trading facility after
			 registered by the Commission;
							(ii)by
			 inserting or on an electronic trading facility after
			 derivatives transaction execution facility the second place it
			 appears; and
							(iii)by
			 inserting or electronic trading facility before or such
			 board of trade each place it appears; and
							(B)in the second
			 sentence, by inserting or electronic trading facility with respect to a
			 significant price discovery contract after registered by the
			 Commission.
						(h)Section 5a(d) of
			 such Act (7 U.S.C. 7a(d)(1)) is amended—
					(1)by redesignating
			 paragraphs (4) through (9) as paragraphs (5) through (10); and
					(2)by inserting after
			 paragraph (3) the following:
						
							(4)Position limits
				or accountabilityTo reduce the potential threat of market
				manipulation, price distortion, and disruption of the delivery or cash-settled
				process or congestion, especially during trading in the delivery month, the
				derivatives transaction execution facility shall adopt position limits or
				position accountability for speculators, where necessary and appropriate for a
				contract, agreement or transaction with an underlying commodity that has a
				physically deliverable
				supply.
							.
					(i)Section 5c(a) of
			 such Act (7 U.S.C. 7a–2(a)) is amended in paragraph (1) by inserting ,
			 and section 2(h)(7) with respect to significant price discovery
			 contracts, after , and 5b(d)(2).
				(j)Section 5c(b) of
			 such Act (7 U.S.C. 7a–2(b)) is amended—
					(1)by striking
			 paragraph (1) and inserting following:
						
							(1)In
				generalA contract market, derivatives transaction execution
				facility, or electronic trading facility with respect to a significant price
				discovery contract may comply with any applicable core principle through
				delegation of any relevant function to a registered futures association or a
				registered entity that is not an electronic trading
				facility.
							;
					(2)in paragraph (2),
			 by striking contract market or derivatives transaction execution
			 facility and inserting contract market, derivatives transaction
			 execution facility, or electronic trading facility; and
					(3)in paragraph (3),
			 by striking contract market or derivatives transaction execution
			 facility each place it appears and inserting contract market,
			 derivatives transaction execution facility, or electronic trading
			 facility.
					(k)Section 5c(d)(1)
			 of such Act (7 U.S.C. 7a–2(d)(1)) is amended by inserting or 2(h)(7)(C)
			 with respect to a significant price discovery contract traded or executed on an
			 electronic trading facility, after 5b(d)(2).
				(l)Section 5e of such
			 Act (7 U.S.C. 7b) is amended by inserting , or revocation of the right
			 of an electronic trading facility to rely on the exemption set forth in section
			 2(h)(3) with respect to a significant price discovery contract, after
			 revocation of designation as a registered entity ;
				(m)Section 6(b) of
			 such Act (7 U.S.C. 8(b)) is amended by striking the first sentence and all that
			 follows through Provided, and inserting the
			 following: The Commission may suspend for a period not to exceed 6
			 months or revoke the designation or registration of any contract market or
			 derivatives transaction execution facility, or revoke the right of an
			 electronic trading facility to rely on the exemption set forth in section
			 2(h)(3) with respect to a significant price discovery contract, on a showing
			 that the contract market or derivatives transaction execution facility is not
			 enforcing or has not enforced its rules of government, made a condition of its
			 designation or registration as set forth in sections 5 through 5b or section
			 5f, or that the contract market, derivatives transaction execution facility, or
			 electronic trading facility, or any director, officer, agent, or employee
			 thereof, otherwise is violating or has violated any of the provisions of this
			 Act or any of the rules, regulations, or orders of the Commission under this
			 Act. The suspension or revocation shall only be made after a notice to the
			 officers of the contract market, derivatives transaction execution facility, or
			 electronic trading facility and upon a hearing on the record:
			 Provided,.
				204.Effective
			 date
				(a)In
			 GeneralExcept as provided in this section, this title shall
			 become effective on the date of enactment of this Act.
				(b)Significant
			 Price Discovery Standards RulemakingThe Commodity Futures
			 Trading Commission shall—
					(1)not later than 180
			 days after the date of the enactment of this Act, issue a proposed rule
			 regarding the significant price discovery standards in section 2(h)(7) of the
			 Commodity Exchange Act; and
					(2)not later than 270
			 days after the date of enactment of this Act, issue a final rule.
					(c)Significant
			 Price Discovery DeterminationsWith respect to any electronic trading
			 facility (as defined in section 1a(10) of the Commodity Exchange Act) operating
			 on the effective date of the final rule regarding the significant price
			 discovery standards referred to in subsection (b) of this section, the
			 Commodity Futures Trading Commission shall complete a review of the agreements,
			 contracts, and transactions of the facilities not later than 180 days after
			 that effective date to determine whether any such agreement, contract, or
			 transaction performs a significant price discovery function.
				
